Citation Nr: 1424083	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  07-35 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran had active air service from April 1970 to September 1993.  He died in January 2007.  The appellant claims to be the Veteran's surviving spouse.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board remanded this matter in September 2011 and January 2014.  The case has now been returned to the Board pursuant to 38 C.F.R. § 19.38 (2013) for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

Unfortunately, the Board finds that further action is warranted, even though such will, regrettably, further delay a decision on this matter.  

The record reflects that the appellant moved to Brunswick, Georgia, in 2010.  See February 2014 Statement in Support of Claim (VA Form 21-4128).  A copy of the Board's January 2014 remand was sent to her at an address in Brunswick, Georgia, and she responded later that month.  

The AOJ issued a supplemental statement of the case (SSOC) in February 2014.  A copy of the SSOC was sent to the appellant at an address in Houston, Texas.  The SSOC was returned from the U.S. Postal Service with a handwritten note on the envelope stating "previous occupant."  The Board notes that the Veterans Benefits Management System (VBMS), VA's electronic database, lists a mailing address in Houston, Texas; however, this appears to be an incorrect address given the facts above.  Therefore, another copy of the SSOC should be sent to the appellant at her latest address, which appears to be the address in Brunswick, Georgia.  

In addition, the Board observes that its January 2014 remand directives were not fully followed.  The Board directed the AOJ to undertake efforts to obtain relevant private treatment records and then, once those records were obtained or efforts to obtain them were exhausted, to obtain a supplemental opinion from the gastroenterologist who provided an opinion in August 2012.  The Board noted that the records from Dr. Marcuard were particularly relevant because the medical expert had identified Dr. Marcuard's records as "lacking."  Unfortunately, it appears that the AOJ did not wait until it had received the relevant private treatment records before forwarding the case to a medical expert for a supplemental opinion.  The supplemental opinion was provided in January 2014 and additional records were received in February and March 2014.  Also, the Board notes that the supplemental opinion was not provided by the gastroenterologist who provided the August 2012 opinion (Dr. R.C.), but by an orthopedic surgeon.  If Dr. R.C. is not available, it would be preferable that the case be reviewed by a physician of similar expertise and qualifications, either a gastroenterologist or oncologist.  Therefore, on remand, the case should be forwarded to a medical expert for a full review of record and a supplemental opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Send a copy of the February 2014 SSOC to the appellant at her latest address of record, which appears to be an address in Brunswick, Georgia.  (See February 2014 Statement in Support of Claim (VA Form 21-4138).

2.  Arrange for the claims file to be returned to the gastroenterologist who provided an opinion in August 2012 (Dr. R.C.).  If Dr. R.C. is not available, arrange for a review of the claims file by another physician with similar medical expertise and qualifications, preferably another gastroenterologist or an oncologist.  The entire claims file (i.e., both the paper claims file and any electronic medical records) and a copy of this remand should be made available to and be reviewed by the physician, and it should be confirmed that such records were available for review.  

The physician is to be asked to address, in light of the newly received evidence, whether it is at least as likely as not (i.e., at least equally probable) that adenocarcinoma of the esophagus had its clinical onset in service or is otherwise related to any event or circumstance of active duty to include Agent Orange exposure (accepting as true that the Veteran was exposed to Agent Orange).

As before, the physician is asked to articulate the reasoning upon which the opinion is based.  That is, please (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  The examination report should set forth all findings and opinions.

3.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



